—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated December 6, 2000, which granted the defendant’s motion to vacate an order of the same court, dated May 24, 1999, granting their motion to enter a judgment of default against the defendant upon his failure to answer the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the order dated May 24, 2000, is reinstated.
A defendant moving to vacate an order entered upon his or her default must demonstrate a reasonable excuse for the default and a meritorious defense to the action (see, CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138; Domenikos v Miranda, 255 AD2d 481; Roussodimou v Zafiriadis, 238 AD2d 568). In this case, the defendant’s mo*322tion should, have been denied since he did not demonstrate a meritorious defense to the action (see, Johnson v Phillips, 261 AD2d 269; Pumarejo-Garcia v McDonough, 242 AD2d 374; DiPaola v Scherpich, 239 AD2d 459). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.